In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1761V
                                         UNPUBLISHED


    GEORGE PHILLIP RIVERA,                                    Chief Special Master Corcoran
    also known as
    GEORGE RIVERA-GONZALEZ,                                   Filed: January 21, 2020

                         Petitioner,                          Special Processing Unit (SPU);
    v.                                                        Damages Decision Based on Proffer;
                                                              Influenza (Flu) Vaccine; Guillain-
    SECRETARY OF HEALTH AND                                   Barre Syndrome (GBS)
    HUMAN SERVICES,

                        Respondent.


Roberto Ruiz-Comas, RC Legal & Litigation Services PSC, San Juan, PR, for petitioner.

Lisa Ann Watts, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES1

        On November 15, 2018, George Phillip Rivera aka George Rivera-Gonzalez filed
a petition for compensation under the National Vaccine Injury Compensation Program,
42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that he developed
Guillain-Barre syndrome (“GBS”) as a result of an influenza vaccine administered to him
on January 26, 2018. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

        On November 26, 2019, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for his GBS. On January 21, 2020, Respondent filed a proffer
on award of compensation (“Proffer”) indicating Petitioner should be awarded

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
$250,000.00 for his past and future pain and suffering.3 Proffer at 1. In the Proffer,
Respondent represented that Petitioner agrees with the proffered award. Id. Based on
the record as a whole, I find that Petitioner is entitled to an award as stated in the
Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $250,000.00, representing compensation for Petitioner’s actual
and projected pain and suffering, in the form of a check payable to Petitioner.
This amount represents compensation for all damages that would be available under
§ 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.4

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3As a reduction to net present value is required for all compensation paid for Petitioner’s projected pain
and suffering (§ 15(f)(4)(A)) and this reduction is applied after the $250,000.00 cap for amounts for pain
and suffering (see (§ 15(a)(4); Youngblood v. Sec’y of Health & Human Servs., 32 F.3d 552, 554-55 (Fed.
Cir.1994)), I assume at least $250,000.00 is attributable to Petitioner’s past pain and suffering.

4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                     IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                               OFFICE OF SPECIAL MASTERS

GEORGE PHILIP RIVERA, also known
as GEORGE RIVERA-GONZALEZ,

                           Petitioner,
                                                        No. 18-1761V
               v.                                       Chief Special Master Corcoran
                                                        ECF-SPU
SECRETARY OF HEALTH AND
HUMAN SERVICES,

                           Respondent.


                    RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

          On November 15, 2018, George Phillip Rivera, also known as, George Rivera-Gonzalez

(“petitioner”) filed a petition for vaccine injury compensation alleging that he developed

Guillain-Barré syndrome (“GBS”), a Table injury, following receipt of an influenza (“flu”)

vaccination administered on January 26, 2018. Respondent filed his Rule 4(c) Report conceding

entitlement to compensation on November 25, 2019. The Court issued a Ruling on Entitlement

on November 26, 2019.

          I.         Items of Compensation

          Based upon the evidence of record, respondent proffers that petitioner should be awarded

a total of $250,000.00 for his past and future pain and suffering. This represents all elements of

compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). 1 Petitioner

agrees.



1
   Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future damages.

                                                  1
         II.    Form of the Award

         The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $250,000.00 in the form of a check payable to petitioner. 2

Petitioner agrees.

                                               Respectfully submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney General

                                               C. SALVATORE D’ALESSIO
                                               Acting Director
                                               Torts Branch, Civil Division

                                               CATHARINE E. REEVES
                                               Deputy Director
                                               Torts Branch, Civil Division

                                               GABRIELLE M. FIELDING
                                               Assistant Director
                                               Torts Branch, Civil Division

                                               s/Lisa A. Watts
                                               LISA A. WATTS
                                               Senior Trial Attorney
                                               Torts Branch, Civil Division
                                               U.S. Department of Justice
                                               P.O. Box 146
                                               Benjamin Franklin Station
                                               Washington, D.C. 20044-0146
                                               Tel.: (202) 616-4099

DATED: January 21, 2020




2
    Petitioner is a competent adult. Proof of guardianship is not required in this case.
                                                 2